United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-3032
                       ___________________________

 Jean Marie Anderson; Shawn Guse; Angela Guse; Allen L. Friedland; Jason M.
                        Beeks; Patricia G. Mikelson

                     lllllllllllllllllllll Plaintiffs - Appellants

                                          v.

 CitiMortgage, Inc.; Mortgage Electronic Registration Systems, Inc.; MERSCORP,
Inc.; RESI WHOLE LOAN II LLC; Citigroup Global Markets Realty, Inc.; Federal
     Home Loan Mortgage Corporation; Usset, Weingarden and Liebo, P.L.L.P.

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                            Submitted: June 17, 2013
                              Filed: July 26, 2013
                                 [Unpublished]
                                 ____________

Before MURPHY, SHEPHERD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       Appellants are six homeowners (collectively, the “homeowners”) challenging
the district court’s1 dismissal of their quiet-title claims. This case is another in the
long line of similarly unsuccessful cases brought by the homeowners’ counsel in
Minnesota challenging mortgage foreclosures. See, e.g., Butler v. Bank of Am., N.A.,
690 F.3d 959 (8th Cir. 2012).

       The homeowners originally filed this lawsuit in Minnesota state court, but it
was later removed to federal court. In their amended complaint, the homeowners
alleged four separate causes of action. The Appellees, the mortgage lenders and
servicers, moved to dismiss the homeowners’ claims, and the district court granted the
motion to dismiss. The homeowners now appeal, and we review the district court’s
grant of a motion to dismiss de novo. Owen v. Gen. Motors Corp., 533 F.3d 913, 918
(8th Cir. 2008). On appeal, the homeowners have abandoned all but their quiet-title
claims, arguing that the district court erred by dismissing these claims premised under
Minnesota Statute § 559.01. Additionally, the homeowners contend the district court
erred by failing to apply Minnesota’s state-court pleading standards.

        The homeowners’ amended complaint asserts quiet-title claims that are identical
to the claims brought by the plaintiffs in Karnatcheva v. JPMorgan Chase Bank, N.A.,
704 F.3d 545 (8th Cir. 2013). The homeowners argue that for their complaint to state
a quiet-title cause of action, all that is required is the allegation that the plaintiff is in
possession of the land and that the defendant claims an adverse interest therein. In
Karnatcheva, we rejected this argument, concluding that plaintiffs’ “pleadings, on
their face, have not provided anything to support their claim that the defendants’
adverse claims are invalid, other than labels and conclusions, based on speculation
that transfers affecting payees and assignments of the notes were invalid.” See id. at
548. Next, the homeowners argue that Minnesota’s quiet-title pleading requirements


       1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.

                                             -2-
are substantive and not procedural. Thus, according to the homeowners, the district
court erred by failing to apply Minnesota substantive law when considering the
adequacy of their complaint. But we have squarely rejected this precise argument.
See id. (holding Federal Rules of Civil Procedure apply to civil action removed from
state court and Minnesota quiet-title statute does not conflict with federal pleading
standards). “The [Minnesota quiet title] statute establishes only the elements of a
quiet title claim and not the manner in which those elements must be pleaded.” Vang
v. PNC Mortg., Inc., No. 12-2501, 2013 WL 2228756, at *3 (8th Cir. May 22, 2013)
(unpublished per curiam).

       The homeowners have made no attempt to distinguish the facts or law in this
case from our prior decision in Karnatcheva. It is a “cardinal rule” that we are bound
by the decisions of prior panels in our circuit. Chi. Ins. Co. v. City of Council Bluffs,
713 F.3d 963, 970 n.3 (8th Cir. 2013). Therefore, we affirm the district court’s
dismissal of the homeowners’ quiet-title claims.
                        ______________________________




                                          -3-